Dear Mr. DeRosier:
On behalf of the City of Lake Charles, you have requested the opinion of this office regarding the construction of a Veteran's Memorial Park, to be located upon City property, and owned by the City of Lake Charles.
The City is currently faced with a request from a non-profit veteran's organization, which has raised some concern. Specifically, the veteran's organization has requested the City to provide it with City funds to complete construction of the Park, however, the organization wants to control and supervise the construction project.
You have requested that this office address whether or not La. Const. Art. VII, Sec. 14, or any other law, would prohibit the City of Lake Charles from providing public funds to this organization for the purpose of constructing the Veteran's Memorial Park.
Please be advised that it is the opinion of this office that La. Const. Art. VII, Sec. 14 does not prohibit the City from entering into such an arrangement with the veteran's organization, as such an arrangement would not constitute a loan, pledge, or donation of City funds. Rather, such an arrangement would be more in the nature of a cooperative endeavor, which we strongly suggest should be committed to writing setting forth the obligations of both the City and the veteran's organization with regard to the project. Our opinion in this regard is based upon the fact that the City funds in question would be utilized to construct and improve a park which is in fact City property. In accord: Opinions No. 94-171 and No. 86-818.
We caution the City that any work undertaken with City funds, even though under the control of an agent (the veteran's organization) on the City's behalf, must be undertaken in conformity with Louisiana's public contracts and bid law, found at R.S. 38:2181, et seq.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                        Richard P. Ieyoub Attorney General
                        By: Jeanne-Marie Zeringue Barham Assistant Attorney General